ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 99-352 and DRB 99-390 concluding that E. LORRAINE HARRIS of GIBBSTOWN, who was admitted to the bar of this State in 1994, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.5(a) (unreasonable fee), RPC 1.15(a) (failing to safeguard client’s property), RPC 1.15(b) (failing to promptly deliver funds to a third party), RPC 1.15(d) (recordkeeping violations), RPC 3.3(b) (knowingly making false statements of material fact to a tribunal), RPC 8.1(b) (failing to cooperate with disciplinary authorities), and RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having concluded that prior to reinstatement to practice, respondent should be required to demonstrate her fitness to practice as attested to by a mental health professional approved by the Office of Attorney Ethics, and that on reinstatement respondent should practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that E. LORRAINE HARRIS is suspended from the practice of law for a period of six months and until the further Order of the Court, effective June 4, 2001; and it is further
ORDERED that prior to reinstatement to practice, respondent shall demonstrate her fitness to practice law as attested to by a *285mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.